Exhibit 10.2
TRANSITION SERVICES AGREEMENT
BY AND BETWEEN
SEACOR HOLDINGS INC.
AND
SEACOR MARINE HOLDINGS INC.
DATED AS OF MAY 10, 2017






--------------------------------------------------------------------------------




TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of this
10th day of May, 2017, by and between SEACOR HOLDINGS INC., a Delaware
corporation (“CKH”), and SEACOR MARINE HOLDINGS INC., a Delaware corporation
(“Marine”).
W I T N E S S E T H
WHEREAS, Marine is a wholly-owned subsidiary of CKH;
WHEREAS, the Board of Directors of CKH has determined that it is in the best
interests of CKH and its stockholders to separate the business of Marine from
CKH’s other businesses (the “Spin-off”); and
WHEREAS, Marine desires that CKH and/or certain of its Subsidiaries and
affiliates provide certain services in order to assist Marine, and CKH is
willing to do so, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

SECTION 1
DEFINITIONS

1.1    Definitions. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:
“Agreement” shall mean this Agreement, including Schedule A attached hereto, as
the same may be amended by the parties from time to time.
“Person” shall include an individual, a partnership, a corporation, a limited
liability company, a division or business unit of a corporation, a trust, an
unincorporated organization, a federal, state, local or foreign government or
any department or agency thereof and any other entity.
“SEACOR” shall mean CKH and any of its Subsidiaries or affiliates that perform
the Services.
“Service” or “Services” shall mean those services described on Schedule A, as
the same may be amended from time to time.
“Subsidiary” shall mean, with respect to any Person, (i) each corporation,
partnership, joint venture or other legal entity of which such Person owns,
either directly or indirectly, more than 50% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or similar governing body of such corporation,
partnership, joint venture or other legal entity, (ii) each partnership in which
such Person or another Subsidiary of such Person is the general or managing
partner or owns directly or indirectly more than a 50% interest, and (iii) each
limited liability company in which such Person or another Subsidiary of such
Person is the managing member or owns directly or indirectly more than a 50%
interest.

SECTION 2
PROVISION OF SERVICES

2.1    Provision of Services.
(a)SEACOR shall provide to Marine (i) the Services listed and described on
Schedule A and (ii) such other Services as may from time to time be agreed
between the parties in writing and added to Schedule A. The Services under
clause (i) shall be provided for an aggregate monthly fee in the amount of
$555,000.00, or as the parties may otherwise agree in writing. In every case,
all of the Services shall be provided in accordance with the terms, limitations
and conditions set forth herein.
(b)Unless otherwise agreed by the parties, the Services shall be performed by
SEACOR for Marine in a manner that is substantially the same as the manner and
level of support in which such Services were generally performed by SEACOR for
Marine during the 12 months prior to the date of this Agreement, and Marine
shall use such Services for substantially the same purposes and in substantially
the same manner as Marine had used such Services during the 12 months prior to
the date hereof unless otherwise mutually agreed.
(c)It is understood that SEACOR shall not be required to use its own funds or to
otherwise pay for any goods or services purchased or required by Marine from
third parties or for any other payment obligation of Marine.


1

--------------------------------------------------------------------------------




2.2    Use of Services. SEACOR shall be required to provide the Services only to
Marine in connection with the conduct by Marine of its business. Marine shall
not resell any of the Services to any Person whatsoever or permit the use of the
Services to any Person other than in connection with the conduct of Marine’s
business in the ordinary course.

2.3    Personnel. SEACOR shall furnish all personnel reasonably necessary to
provide the Services.

2.4    Facilities. The Services shall be performed by SEACOR at its offices
using its furniture, fixtures, and equipment, including computer hardware (the
“Facilities”). Any Facilities purchased or leased by SEACOR during the term of
this Agreement that are used in providing the Services shall be purchased or
leased by SEACOR. All Facilities owned by SEACOR shall remain the property of
SEACOR, and Marine shall not have any right, title, or interest in or to any of
the Facilities.

2.5    Books and Records. SEACOR shall keep books and records of the Services
provided and reasonable supporting documentation of all charges incurred in
connection with providing such Services, in such detail and for such time
periods as shall be in accordance with SEACOR’s then standard record keeping
procedures, as in effect from time to time.

2.6    Representations and Warranties. Each party hereto represents and warrants
that (a) it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) it has
full corporate power and authority to enter into this Agreement and to perform
its obligations hereunder; and (c) the execution and delivery of this Agreement
by it and the performance by it of its obligations hereunder have been duly and
validly authorized by all necessary corporate action.

2.7    Service Coordinators. Marine and SEACOR will each nominate in writing a
service coordinator (each, a “Service Coordinator”). The initial Service
Coordinators shall be for Marine and for SEACOR. Unless Marine and SEACOR
otherwise agree in writing, the parties agree that all notices and
communications relating to this Agreement other than those day-to-day
communications and billings relating to the actual provision of the Services
shall be directed to the Service Coordinators. Each of the parties shall be
entitled to rely upon any directions, instructions, consents, approvals,
authorizations or other communications provided by a Service Coordinator of the
other party that is consistent with the provisions of this Agreement as being
authorized by the other party without inquiring behind such act or ascertaining
whether such Service Coordinator had authority to so act, and any action taken
by the Service Coordinator pursuant to this Agreement shall be deemed to have
been taken on behalf of Marine or SEACOR, as applicable.

SECTION 3
PAYMENT; WARRANTY; TAXES

3.1    Fees and Payment. Marine shall pay SEACOR the amounts payable for the
Services as provided in Section 2.1. In addition, Marine shall pay for (a) all
transition-related costs and expenses incurred by Marine, including without
limitation any costs and expenses related to the procurement of an information
technology infrastructure, (b) fifty percent (50%) of the severance and
restructuring costs actually incurred by SEACOR up to, but not in excess of,
$6.0 million (such that Marine shall not be obligated to pay more than $3.0
million pursuant to this clause (b)) and (c) all reasonable costs and expenses
incurred by SEACOR to transfer software licenses to Marine, including, without
limitation, (i) transfer fees charged by third-party software licensors and (ii)
unamortized SEACOR costs and expenses to procure and deploy the software being
transferred to Marine (the costs and expenses in clauses (b) and (c) above being
referred to collectively as “Other Costs”).

3.2    Payment. Statements will be rendered each month by SEACOR to Marine for
the Services delivered during the preceding month and statements will be
rendered from time to time by SEACOR to Marine for Other Costs that have been
incurred by SEACOR. Each such statement shall set forth in reasonable detail a
description of such Services or Other Costs, as applicable, and the amounts
charged therefor and shall be payable thirty (30) days after the date thereof.
Statements not paid within such thirty (30) day period, unless such invoice is
being challenged, shall be subject to late charges for each month or portion
thereof that the statement is overdue, calculated as the lesser of (i) the then
current prime rate, plus one percentage point, and (ii) the maximum rate allowed
by applicable law.

3.3    Disclaimer of Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE SERVICES TO BE PURCHASED UNDER THIS AGREEMENT ARE FURNISHED AS IS, WHERE IS,
WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. SEACOR
DOES NOT MAKE ANY WARRANTY THAT ANY SERVICE COMPLIES WITH ANY LAW OR REGULATION,
DOMESTIC OR FOREIGN.

3.4    Taxes. In addition to the fees required to be paid by Marine to SEACOR
for the Services provided hereunder, Marine shall remit to the appropriate tax
authorities (the “Tax Authorities”) any taxes required to be withheld by law
from any fees payable to SEACOR hereunder. Marine shall submit to SEACOR
evidence of payment of any such withholding tax to the Tax Authorities.


2

--------------------------------------------------------------------------------




SECTION 4
TERM; TERMINATION

4.1    Term. This Agreement shall commence on the date hereof and shall continue
until the earliest of the date on which (a) the provision of all of the Services
has been terminated pursuant to Section 4.2, (b) an event of default occurs as
set forth in Section 4.3 and (c) the second anniversary of the date of the
Spin-off.

4.2    Termination of Services. Marine shall have the right, at any time, to
shut down or to terminate any or all of the Services upon sixty (60) days’ prior
written notice to SEACOR. With respect to each Service, following any
termination thereof, Marine shall be required to pay SEACOR the aggregate amount
of all out-of-pocket costs and expenses reasonably and actually incurred by
SEACOR arising out of or in connection with such termination, which shall
include (without limitation) any severance costs, as reasonably determined by
SEACOR, as a result of such termination, which out-of-pocket costs shall be set
forth in reasonable detail in a written statement provided by SEACOR to Marine.

4.3    Event of Default. A party shall be in default hereunder if (i) such party
commits a material breach of any term of this Agreement and such breach
continues uncured for thirty (30) days following receipt of written notice
thereof from the other party describing such breach in reasonable detail, (ii)
such party makes a general assignment for the benefit of its creditors, (iii)
there is a filing seeking an order for relief in respect of such party in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law and such case remains undismissed for thirty (30) days or more, (iv) a
trustee or receiver is appointed for such party or its assets or any substantial
part thereof, or (v) such party files a voluntary petition under any bankruptcy,
insolvency or similar law of the relief of debtors.

4.4    Remedies.
(a)If there is any default by Marine under Section 4.3, SEACOR may exercise any
or all of the following remedies: (a) declare immediately due and payable all
sums for which Marine is liable under this Agreement; (b) suspend this Agreement
and decline to continue to perform any of its obligations hereunder; and/or (c)
terminate this Agreement.
(b)If there is any default by SEACOR hereunder, Marine may terminate this
Agreement and recover any fees paid in advance for any Services not performed.
(c)In addition to the remedies set forth in clauses (a) and (b) above, a
non-defaulting party shall have all other remedies available at law or equity,
subject to Section 6.

4.5    Books and Records. Upon the termination of a Service or Services with
respect to which SEACOR holds books, records or files, including, but not
limited to, current and archived copies of computer files, owned by Marine and
used by SEACOR in connection with the provision of a Service to Marine, SEACOR
will return all such books, records or files as soon as reasonably practicable.
Marine shall bear SEACOR’s costs and expenses associated with the return of such
documents. At its expense, SEACOR may make a copy of such books, records or
files for its legal files. In the event SEACOR needs access to such books,
records or files for legal or tax reasons, Marine shall cooperate with SEACOR to
make such books, records or files available to SEACOR at SEACOR’s expense.

4.6    Effect of Termination. Sections 4.4, 4.5, 4.6, 4.7, 4.8, 5.1, 6 and 7.9
shall survive any termination of this Agreement.

4.7    Marine’s Obligations Post Termination. The termination of this Agreement
shall not terminate Marine’s obligation to provide to SEACOR all information
required by SEACOR if and when necessary in order to present SEACOR’s financial
and accounting information in accordance with generally accepted accounting
principles.

4.8    SEACOR’s Obligation Post Termination. SEACOR agrees to (i) furnish to
Marine such further information, (ii) execute and deliver to Marine such other
documents, and (iii) do such other acts and things, all as Marine may reasonably
request in order to permit Marine to file all tax returns required by law to be
filed by Marine in connection with this Agreement.

4.9    Outsourcing. In the event SEACOR outsources its functions or any
resources used by SEACOR to provide the Services under this Agreement, SEACOR
will have the option, but not the obligation, to transition Marine along with
SEACOR to the new outsourced solution. If SEACOR opts not to transition Marine
to the new SEACOR outsourced solution, SEACOR may opt to stop providing Marine
such outsourced services upon ninety (90) days’ prior notice.

SECTION 5
CERTAIN OTHER COVENANTS

5.1    Confidentiality. Each of the parties agrees that any confidential
information of the other party received in the course of performance under this
Agreement shall be kept strictly confidential by the parties, and shall not be
disclosed to any Person without the prior written consent of the other party,
except as required by law or court order. Upon the termination of this


3

--------------------------------------------------------------------------------



Agreement, each party shall return to the other party all of such other party’s
confidential information to the extent that such information has not been
previously returned pursuant to Section 4.5 of this Agreement.

5.2    Access. Marine shall make available on a timely basis to SEACOR all
information reasonably requested by SEACOR to enable it to provide the Services.
Marine shall give SEACOR reasonable access, during regular business hours and at
such other times as are reasonably required, to its premises for the purposes of
providing the Services.

5.3    Title to Data. Marine acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any firmware or
software, and any licenses therefor that are owned by SEACOR, by reason of
SEACOR’s provision of the Services under this Agreement. SEACOR agrees that all
records, data, files, input materials and other information computed by SEACOR
for the benefit of Marine and that relate to the provision of the Services are
the joint property of SEACOR and Marine.

5.4    Compliance with Laws. Each of Marine and SEACOR shall comply in all
material respects with any and all applicable statutes, rules, regulations,
orders or restrictions of any domestic or foreign government, or instrumentality
or agency thereof, in respect of the conduct of its obligations under this
Agreement.

5.5    Governance Committee. Each of SEACOR and Marine shall appoint at least
two members of its management staff (inclusive of Service Coordinators) who will
serve on a governance committee (the “Governance Committee”). The Governance
Committee shall be responsible for (a) generally understanding the nature and
extent of each party’s obligations under this Agreement and (b) providing input
and guidance on any major issues that may occur from time to time relating to
the Services. Either party may change either or both of its other two
representatives from time to time upon written notice to the other party. In
addition, the parties may mutually agree to increase or decrease the size,
purpose or composition of the Governance Committee in an effort for SEACOR to
better provide, and for Marine to better utilize, the Services.

5.6    Dispute Resolution. In the event of any dispute, controversy or claim
arising out of or relating to the transactions contemplated by this Agreement,
or the validity, interpretation, breach or termination of any provision of this
Agreement, or calculation or allocation of the costs of any Service, including
claims seeking redress or asserting rights under any law (each, a “Dispute”),
the parties shall negotiate in good faith in an attempt to resolve such Dispute
amicably. If such Dispute has not been resolved to the mutual satisfaction of
the parties within thirty (30) days after the initial written notice of the
Dispute (or such longer period as the parties may agree), then either party may
seek any remedies that are available under law, subject to Section 6 of this
Agreement; provided, that such dispute resolution process shall not modify or
add to the remedies available to the parties under this Agreement.

SECTION 6
LIABILITIES

6.1    Other Damages. Except as provided in Section 6.2, neither party shall be
liable to the other party, whether in contract, tort (including negligence and
strict liability), or otherwise, for any special or incidental damages
whatsoever, which in any way arise out of, relate to, or are a consequence of,
its performance or nonperformance hereunder, or the provision of or failure to
provide any Service hereunder, including but not limited to loss of profits.

6.2    Indemnification.
(a)    Marine shall indemnify, defend and hold harmless SEACOR and its officers,
directors, employees or agents from and against any and all liabilities, claims,
damages, losses and expenses (including, but not limited to, court costs and
reasonable attorneys’ fees) of any kind or nature (“Losses and Expenses”),
arising from a third-party claim stemming from (a) Marine’s failure to fulfill
its confidentiality obligations under Section 5.1 of this Agreement or (b) the
infringement by Marine of


4

--------------------------------------------------------------------------------



the intellectual property rights of any third party; provided, however, that
SEACOR shall not be indemnified by Marine for any Losses and Expenses that have
resulted from SEACOR’s willful misconduct, bad faith or gross negligence.
(b)    SEACOR shall indemnify, defend and hold harmless Marine and its officers,
directors, employees or agents from and against any and all Losses and Expenses
arising from a third-party claim stemming from (i) SEACOR’s failure to fulfill
its obligations under this Agreement or (ii) the infringement by SEACOR of the
intellectual property rights of any third party; provided, however, that Marine
shall not be indemnified by SEACOR for any Losses and Expenses that have
resulted from Marine’s willful misconduct, bad faith or gross negligence.

SECTION 7
MISCELLANEOUS

7.1    Notice. All communications to either party hereunder shall be in writing
and shall be delivered in person or sent by facsimile, telegram, telex, by
registered or certified mail (postage prepaid, return receipt requested) or by
reputable overnight courier to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.1):
(i)
If to SEACOR, to:

SEACOR Holdings Inc.
2200 Eller Drive
Fort Lauderdale, FL 33316
Attention: Chief Legal Officer
(ii)
If to Marine, to:

SEACOR Marine Holdings Inc.
7910 Main Street, 2nd Floor
Houma, LA 70360
Attention: Corporate Secretary

7.2    Force Majeure. A party shall not be deemed to have breached this
Agreement to the extent that performance of its obligations or attempts to cure
any breach are made impossible or impracticable due to any act of God, fire,
natural disaster, act of terror, act of government, shortage of materials or
supplies after the date hereof, labor disputes or any other cause beyond the
reasonable control of such party (a “Force Majeure”). The party whose
performance is delayed or prevented shall promptly notify the other party of the
Force Majeure cause of such prevention or delay.

7.3    Independent Contractors. The parties shall operate as, and have the
status of, independent contractors and neither party shall act as or be a
partner, co-venturer or employee of the other party. Unless specifically
authorized to do so in writing, neither party shall have any right or authority
to assume or create any obligations or to make any representations or warranties
on behalf of the other party, whether express or implied, or to bind the other
party in any respect whatsoever.

7.4    Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.

7.5    Assignment. No party may assign its rights or delegate its obligations
under this Agreement to any Person without the prior written consent of the
other party; provided, however, that Marine shall be entitled to assign this
Agreement to any Subsidiary of Marine without obtaining the consent of SEACOR.
Any attempted or purported assignment or delegation without such required
consent shall be void. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

7.6    Sections and Headings. The sections and headings contained in this
Agreement are for convenience only, are not intended to define, limit, expand or
describe the scope or intent of any clause or provision of this Agreement and
shall not affect the meaning or interpretation of this Agreement.

7.7    Entire Agreement. This Agreement, together with all exhibits and
schedules attached hereto, constitutes the entire agreement and understanding of
the parties and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof.


5

--------------------------------------------------------------------------------




7.8    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which shall together constitute
one and the same instrument.

7.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York applicable to contracts made
and to be performed in the state of New York.

7.10    No Third-Party Beneficiaries. Except as provided in Section 6.2 with
respect to indemnification, nothing in this Agreement, express or implied, is
intended to or shall confer upon anyone other than the parties hereto (and their
respective successors and permitted assigns) any right, benefit or remedy of any
nature whatsoever under or because of this Agreement except that Services to be
provided by SEACOR hereunder shall also be provided, as directed by Marine, to
any wholly-owned subsidiary of Marine, which shall be entitled to the benefit
thereof.

7.11    Errors and Omissions. Inadvertent delays, errors or omissions that occur
in connection with the performance of this Agreement or the transactions
contemplated hereby shall not constitute a breach of this Agreement; provided
that any such delay, error or omission is corrected as promptly as commercially
practicable after discovery.

7.12    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of the parties under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable; (b)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid, or unenforceable
provisions, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
[signature page follows]




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
SEACOR HOLDINGS INC.
 
 
By:
/s/ BILL LONG
Name:
Bill Long
Title:
Executive Vice President, Chief Legal Officer and Corporate Secretary
 
 
 
SEACOR MARINE HOLDINGS INC.
 
 
By:
/s/ MATTHEW CENAC
Name:
Matthew Cenac
Title:
Executive Vice President, Chief Financial Officer





7

--------------------------------------------------------------------------------




SCHEDULE A


SEACOR Holdings Inc.
 
 
Corporate Services Post Spin to SEACOR Marine Holdings Inc.
 
 
 
 
Annualized Charge
SEC Financial Reporting
 
$
200,000


Audit Assistance
 
200,000


Reviewing & Drafting of Public Filings
 
200,000


Consolidation/General Ledger Maintenance
 
200,000


Corporate Accounting Services
 
200,000


Equity and option award plans administration
 
150,000


Benefits & Human Resources Coordination
 
150,000


Tax accounting services (excluding outside tax advisor's)
 
150,000


Cash Management & Banking Relationships
 
150,000


Corporate Finance
 
150,000


Other Treasury
 
150,000


Litigation Services
 
250,000


Marine Documentation Services
 
100,000


Other Legal
 
200,000


Corporate Marketing Services
 
150,000


Research and Data Analysis
 
250,000


Risk Management Services
 
200,000


Accounts Payable Services
 
240,000


Cash Management Services
 
30,000


Human Resource Services
 
35,000


Benefits Services
 
80,000


Information Technology Services - Financial
 
1,225,000


Information Technology Services - Network
 
2,000,000


 
 
$
6,660,000







8